Case 20-90009    Filed 09/23/20    Entered 09/23/20 10:38:20     Doc# 2      Page 1 of 137


                                       List of Exhibits

                   (Process and Pleadings State Court Case 3AN-14-08418CI)

                                           List #1

 1.    Complaint

 2.    Summons

 3.    Summons

 4.    Motion to Compel Arbitration

 5.    Opposition to Motion to Compel Arbitration

 6.    Order Granting Motion to Compel Arbitration

 7.    First Amended Complaint

 8.    Motion to Confirm Arbitration Award & Order Confirming Award
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 2 of 137




                                 Exhibit 1 -- Page 1 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 3 of 137




                                 Exhibit 1 -- Page 2 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 4 of 137




                                 Exhibit 1 -- Page 3 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 5 of 137




                                 Exhibit 1 -- Page 4 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 6 of 137




                                 Exhibit 1 -- Page 5 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 7 of 137




                                 Exhibit 1 -- Page 6 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 8 of 137




                                 Exhibit 1 -- Page 7 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 9 of 137




                                 Exhibit 1 -- Page 8 of 22
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 10 of 137




                                 Exhibit 1 -- Page 9 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 11 of 137




                                 Exhibit 1 -- Page 10 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 12 of 137




                                 Exhibit 1 -- Page 11 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 13 of 137




                                 Exhibit 1 -- Page 12 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 14 of 137




                                 Exhibit 1 -- Page 13 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 15 of 137




                                 Exhibit 1 -- Page 14 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 16 of 137




                                 Exhibit 1 -- Page 15 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 17 of 137




                                 Exhibit 1 -- Page 16 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 18 of 137




                                 Exhibit 1 -- Page 17 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 19 of 137




                                 Exhibit 1 -- Page 18 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 20 of 137




                                 Exhibit 1 -- Page 19 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 21 of 137




                                 Exhibit 1 -- Page 20 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 22 of 137




                                 Exhibit 1 -- Page 21 of 22
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 23 of 137




                                 Exhibit 1 -- Page 22 of 22
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 24 of 137




                                       Exhibit 2
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 25 of 137




                                       Exhibit 3
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 26 of 137




                                 Exhibit 4 -- Page 1 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 27 of 137




                                 Exhibit 4 -- Page 2 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 28 of 137




                                 Exhibit 4 -- Page 3 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 29 of 137




                                 Exhibit 4 -- Page 4 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 30 of 137




                                 Exhibit 4 -- Page 5 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 31 of 137




                                 Exhibit 4 -- Page 6 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 32 of 137




                                 Exhibit 4 -- Page 7 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 33 of 137




                                 Exhibit 4 -- Page 8 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 34 of 137




                                 Exhibit 4 -- Page 9 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 35 of 137




                                 Exhibit 4 -- Page 10 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 36 of 137




                                 Exhibit 4 -- Page 11 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 37 of 137




                                 Exhibit 4 -- Page 12 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 38 of 137




                                 Exhibit 4 -- Page 13 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 39 of 137




                                 Exhibit 4 -- Page 14 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 40 of 137




                                 Exhibit 4 -- Page 15 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 41 of 137




                                 Exhibit 4 -- Page 16 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 42 of 137




                                 Exhibit 4 -- Page 17 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 43 of 137




                                 Exhibit 4 -- Page 18 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 44 of 137




                                 Exhibit 4 -- Page 19 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 45 of 137




                                 Exhibit 4 -- Page 20 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 46 of 137




                                 Exhibit 4 -- Page 21 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 47 of 137




                                 Exhibit 4 -- Page 22 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 48 of 137




                                 Exhibit 4 -- Page 23 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 49 of 137




                                 Exhibit 4 -- Page 24 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 50 of 137




                                 Exhibit 4 -- Page 25 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 51 of 137




                                 Exhibit 4 -- Page 26 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 52 of 137




                                 Exhibit 4 -- Page 27 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 53 of 137




                                 Exhibit 4 -- Page 28 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 54 of 137




                                 Exhibit 4 -- Page 29 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 55 of 137




                                 Exhibit 4 -- Page 30 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 56 of 137




                                 Exhibit 4 -- Page 31 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 57 of 137




                                 Exhibit 4 -- Page 32 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 58 of 137




                                 Exhibit 4 -- Page 33 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 59 of 137




                                 Exhibit 4 -- Page 34 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 60 of 137




                                 Exhibit 4 -- Page 35 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 61 of 137




                                 Exhibit 4 -- Page 36 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 62 of 137




                                 Exhibit 4 -- Page 37 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 63 of 137




                                 Exhibit 4 -- Page 38 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 64 of 137




                                 Exhibit 4 -- Page 39 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 65 of 137




                                 Exhibit 4 -- Page 40 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 66 of 137




                                 Exhibit 4 -- Page 41 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 67 of 137




                                 Exhibit 4 -- Page 42 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 68 of 137




                                 Exhibit 4 -- Page 43 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 69 of 137




                                 Exhibit 4 -- Page 44 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 70 of 137




                                 Exhibit 4 -- Page 45 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 71 of 137




                                 Exhibit 4 -- Page 46 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 72 of 137




                                 Exhibit 4 -- Page 47 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 73 of 137




                                 Exhibit 4 -- Page 48 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 74 of 137




                                 Exhibit 4 -- Page 49 of 50
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 75 of 137




                                 Exhibit 4 -- Page 50 of 50
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 76 of 137




                                 Exhibit 5 -- Page 1 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 77 of 137




                                 Exhibit 5 -- Page 2 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 78 of 137




                                 Exhibit 5 -- Page 3 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 79 of 137




                                 Exhibit 5 -- Page 4 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 80 of 137




                                 Exhibit 5 -- Page 5 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 81 of 137




                                 Exhibit 5 -- Page 6 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 82 of 137




                                 Exhibit 5 -- Page 7 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 83 of 137




                                 Exhibit 5 -- Page 8 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 84 of 137




                                 Exhibit 5 -- Page 9 of 12
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 85 of 137




                                 Exhibit 5 -- Page 10 of 12
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 86 of 137




                                 Exhibit 5 -- Page 11 of 12
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 87 of 137




                                 Exhibit 5 -- Page 12 of 12
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 88 of 137




                                 Exhibit 6 -- Page 1 of 2
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 89 of 137




                                 Exhibit 6 -- Page 2 of 2
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 90 of 137




                                 Exhibit 7 -- Page 1 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 91 of 137




                                 Exhibit 7 -- Page 2 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 92 of 137




                                 Exhibit 7 -- Page 3 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 93 of 137




                                 Exhibit 7 -- Page 4 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 94 of 137




                                 Exhibit 7 -- Page 5 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 95 of 137




                                 Exhibit 7 -- Page 6 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 96 of 137




                                 Exhibit 7 -- Page 7 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 97 of 137




                                 Exhibit 7 -- Page 8 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 98 of 137




                                 Exhibit 7 -- Page 9 of 15
Case 20-90009   Filed 09/23/20    Entered 09/23/20 10:38:20   Doc# 2   Page 99 of 137




                                 Exhibit 7 -- Page 10 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 100 of
                                     137




                           Exhibit 7 -- Page 11 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 101 of
                                     137




                           Exhibit 7 -- Page 12 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 102 of
                                     137




                           Exhibit 7 -- Page 13 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 103 of
                                     137




                           Exhibit 7 -- Page 14 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 104 of
                                     137




                           Exhibit 7 -- Page 15 of 15
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 105 of
                                     137




                            Exhibit 8 -- Page 1 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 106 of
                                     137




                            Exhibit 8 -- Page 2 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 107 of
                                     137




                            Exhibit 8 -- Page 3 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 108 of
                                     137




                            Exhibit 8 -- Page 4 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 109 of
                                     137




                            Exhibit 8 -- Page 5 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 110 of
                                     137




                            Exhibit 8 -- Page 6 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 111 of
                                     137




                            Exhibit 8 -- Page 7 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 112 of
                                     137




                            Exhibit 8 -- Page 8 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 113 of
                                     137




                            Exhibit 8 -- Page 9 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 114 of
                                     137




                           Exhibit 8 -- Page 10 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 115 of
                                     137




                           Exhibit 8 -- Page 11 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 116 of
                                     137




                           Exhibit 8 -- Page 12 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 117 of
                                     137




                           Exhibit 8 -- Page 13 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 118 of
                                     137




                           Exhibit 8 -- Page 14 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 119 of
                                     137




                           Exhibit 8 -- Page 15 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 120 of
                                     137




                           Exhibit 8 -- Page 16 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 121 of
                                     137




                           Exhibit 8 -- Page 17 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 122 of
                                     137




                           Exhibit 8 -- Page 18 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 123 of
                                     137




                           Exhibit 8 -- Page 19 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 124 of
                                     137




                           Exhibit 8 -- Page 20 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 125 of
                                     137




                           Exhibit 8 -- Page 21 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 126 of
                                     137




                           Exhibit 8 -- Page 22 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 127 of
                                     137




                           Exhibit 8 -- Page 23 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 128 of
                                     137




                           Exhibit 8 -- Page 24 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 129 of
                                     137




                           Exhibit 8 -- Page 25 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 130 of
                                     137




                           Exhibit 8 -- Page 26 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 131 of
                                     137




                           Exhibit 8 -- Page 27 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 132 of
                                     137




                           Exhibit 8 -- Page 28 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 133 of
                                     137




                           Exhibit 8 -- Page 29 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 134 of
                                     137




                           Exhibit 8 -- Page 30 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 135 of
                                     137




                           Exhibit 8 -- Page 31 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 136 of
                                     137




                           Exhibit 8 -- Page 32 of 33
Case 20-90009   Filed 09/23/20   Entered 09/23/20 10:38:20   Doc# 2   Page 137 of
                                     137




                           Exhibit 8 -- Page 33 of 33
